Case: 1:17-cv-00377-JG Doc #: 428 Filed: 08/24/20 1 of 2. PageID #: 9103



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 DERRICK WHEATT, et al.,                                          :   CASE NOS. 1:17-CV-377 &
                                                                  :   1:17-CV-611 (consolidated)
            Plaintiffs,                                           :
                                                                  :
 vs.                                                              :   ORDER
                                                                  :   [Doc. 414]
 CITY OF EAST CLEVELAND, et al.,                                  :
                                                                  :
            Defendants.                                           :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On April 17, 2020, Plaintiffs renewed their motion for judgment on their

 indemnification claim against the City of East Cleveland. 1 Defendants opposed. 2

           On August 18, 2020, the Court ordered the City of East Cleveland to state whether

 the City of East Cleveland has agreed to indemnify and hold Defendants Perry 3 and

 Johnstone harmless from Plaintiff’s judgment. 4 The Court further ordered that “[a]fter

 receipt of response to this Order, if Plaintiffs believe indemnification arguments remain,

 Plaintiffs shall file a response by Friday, August 21, 2020 at 4:00 PM.” 5

           On August 21, 2020, the City of East Cleveland filed a document stating its

 agreement to indemnify the Defendants Perry and Johnstone from Plaintiffs’ Judgment. 6

 Plaintiffs did not respond.




 1
   Doc. 414.
 2
   Doc. 415; Doc. 424; Doc. 425.
 3
   Defendant Michael Perry passed away on December 9, 2018. Doc. 393. On October 22, 2019, the Court
 substituted Karen Perry, as Executor of Michael Perry’s Estate, as the Defendant in place of Michael Perry.
 Doc. 404.
 4
   Doc. 426.
 5
     Id.
 6
     Doc. 427.
Case: 1:17-cv-00377-JG Doc #: 428 Filed: 08/24/20 2 of 2. PageID #: 9104

 Case Nos. 1:17-cv-377 & 1:17-cv-611
 Gwin, J.

        In view of East Cleveland’s agreement to indemnify Perry and Johnstone and

 Plaintiffs’ nonresponse, the Court DENIES Plaintiffs renewed motion for judgment on their

 indemnification claim against the City of East Cleveland as moot.



        IT IS SO ORDERED

 Dated: August 24, 2020                            s/    James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




                                             -2-
